        Case 1:19-cv-01608-SHR Document 17 Filed 08/13/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MARIO GUZZO,                             :    Civil No. 1:19-cv-1608
                                         :
             Plaintiff,                  :
                                         :
             v.                          :
                                         :
ALLEN DISTRIBUTION,                      :
                                         :
             Defendant.                  :    Judge Sylvia H. Rambo

                                   ORDER
      Before the court is Defendant’s Motion to Dismiss Count IV of the Amended

Complaint filed by Defendant Allen Distribution (“Defendant”). (Doc. 10.) For the

reasons outlined in the accompanying memorandum, the motion is hereby

GRANTED.          Count IV of Plaintiff’s complaint is hereby DISMISSED,

WITHOUT PREJUDICE.            Plaintiff is GRANTED 21 days leave to file an

amended complaint restating Count IV with additional facts, if he has a good-faith

basis for doing so.

                                             /s/ Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge

Dated: August 13, 2020
